Citation Nr: 1617552	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  05-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 27, 2007, in excess of 50 percent from December 27, 2007 to June 27, 2013, and in excess of 70 percent since June 27, 2013. 

2.  Entitlement to an effective date prior to June 9, 1992, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in July 2003 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2009, the Board remanded this matter for additional development.  In part, the Board requested clarification regarding representation and the convening of a Board hearing.  In October 2009, the record contained contradictory information on both matters.  The record is now clear - in a properly executed VA Form 21-22 dated in May 2013, the Veteran appointed the American Legion as his representative; in June 2014, the Veteran withdrew his request for a hearing before the Board.

In September 2014, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for an acquired psychiatric disorder on March 13, 1983.

2.  In July 1983 the Veteran was diagnosed with an acquired psychiatric disorder, paranoid state, based on claimed in-service stressors of his service in the Dominican Republic.  

3.  There was sufficient evidence in March 1983 to obtain the service department records received in May 2001, in the form of a report from the U.S. Army & Joint Services Records Research Center (JSRRC), which in part, formed the basis of the grant of service connection for PTSD in the July 2003 rating decision on appeal.

4.  The October 1983 rating decision was not final and the claim for service conenciton for an acquired psychiatric disorder to include PTSD, has been pending since the March 1983 claim.


CONCLUSION OF LAW

The criteria for an effective date of May 13, 1983, for the grant of service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in light of the fully favorable decision as to the issues of service connection for bilateral hearing loss, tinnitus and anxiety disorder, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Legal Criteria and Analysis

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records. 

When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2015).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2015). 

An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim. 38 C.F.R.  § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5  .

The procedural history of this case is pertinent.  In October 1973, the RO granted non service connected pension for paranoid state.  At the time, a July 1973 VA treatment record showed a diagnosis of paranoid state due to ongoing medical treatment.  The treatment record made no mention of any service related stressors, or of service as the cause of the psychiatric diagnosis.

In December 1973, the Veteran submitted a claim for service connection for a nervous condition.  In a letter dated that same month, he argued that he had a nervous condition due to being court-martialed in service, a conviction which was later overturned on appeal.  In January 1974, The RO denied service connection for a nervous condition.  The RO noted that a nervous condition had been noted in July 1973 but there was no nexus to service.  The Veteran appealed the denial and in February 1985, the Board denied the claim on the basis that there was no diagnosis of PTSD.

On May 13, 1983, the Veteran submitted a request to reopen the previously denied claim for service connection for PTSD.  In the request, he stated he was seeking service connection for PTSD neurosis due to combat service in the Dominican Republic.  He argued that while serving in the Dominican Republic, his unit came under fire.

A July 1983 VA special neuropsychiatric examination report notes that the Veteran reported he suffered from a psychiatric condition due to service in the Dominican Republic.  At the examination, he provided the dates of service and explained that he and his unit had come under enemy fire while servicing in the Dominican Republic.  After a review of the claim file and an examination of the Veteran, in a September 1983 addendum, the examiner diagnosed the Veteran with paranoid state based on his claimed in-service stressors.

In an October 1983 rating decision, the RO denied service connection for PTSD on the basis that a diagnosis of PTSD was not of record.  The Veteran appealed the decision and in February 1985, the Board denied the claim.  

Since the Board's denial in 1985, the Veteran continued to seek service connection for PTSD.  In a September 1990 rating decision, the RO denied service connection for PTSD on the basis that there was no diagnosis of PTSD.  The Veteran appealed the denial, and in an October 1991 decision, the Board denied service connection for PTSD.  

In an October 1992 rating decision, the RO acknowledged the claimed in-service stressors of receiving hostile fire while in the Dominican Republic and acknowledged a diagnosis of PTSD.  However, service connection was denied on the basis that the in-service stressors were not confirmed.  There is nothing in the record that shows that the RO attempted to confirm the claimed stressors.  

Ultimately, in a rating decision of July 2003, service connection for PTSD was granted.  The grant was based on a shown diagnosis of PTSD and confirmed stressors of receiving hostile fire while service in the Dominican Republic.  
The RO assigned an effective date of May 20, 1993.

Following the grant of service connection, the Veteran appealed the effective date of the award.  In a Statement of the Case of February 2005, the RO granted an effective date of June 9, 1992.  The Veteran has continued to appeal the effective date of the award of service connection for PTSD.

Crucial to the resolution of the issue at hand is whether any of the rating and Board decisions prior to June 1992 are final.  In this regard, the Board notes that, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).

Significantly, service connection was granted in July 2003 on the basis of the JSRRC records received in May 2001 which contained the Veteran's unit records during their service in the Dominican Republic which confirmed they came under hostile fire.  This confirmed the Veteran's claimed stressors.  

As noted, reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  However, such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  

Considering the above, the Board finds that at the time of the October 1973 and January 1974 rating decisions, the JSRRC records could not have been obtained as the Veteran had not argued that his claimed psychiatric disability was due to his service in the Dominican Republic.  

However, at the time the Veteran submitted the request to reopen on May 13, 1983, he argued in-service stressors of his service in the Dominican Republic.  Indeed he argued that he came under hostile fire and this had caused his PTSD neurosis.  Moreover, at the July 1983 VA examination, the Veteran provided additional details of his claimed in-service stressor to include dates of service.  There is no indication in the file that the RO attempted to confirm the claimed in-service stressors at the time of the May 1983 claim.  However, the Board finds that there was sufficient evidence upon which to seek corroboration of the in-service stressors.  The RO had the Veteran's service personnel records, and the Veteran's allegations of the circumstances of his service in the Dominican Republic to include dates.  This would have been sufficient for the RO to request a search of the Veteran's unit records in an attempt to corroborate the claimed in-service stressors.  Therefore, the Board finds that 38 C.F.R. § 3.156(c)(1) is applicable in the present case as of the time that the Veteran claimed the in-service stressors of coming under hostile fire while service in the Dominican Republic.  Accordingly, the finality of all of the decisions, both from the RO and the Board, since May 1983 is vitiated and the Board finds that the Veteran's claim has been pending since May 1983.  Prior to that, the JSRRC records could not have been obtained as the Veteran had not claimed any in-service stressors. 

The Board further notes that at the time of the May 1983 the records contained diagnoses of anxiety reaction and paranoid state.  In September 1983, subsequent to a July 1983 VA examination, the VA examiner confirmed the diagnosis of paranoid state and based the diagnosis on the Veteran's claimed in-service stressors of his service in the Dominica Republic.  PTSD was not found on examination.

While PTSD was not diagnosed at the time, a psychiatric disability was diagnosed and said diagnosis was based on the Veteran's service.  In his May 1983 claim, the Veteran claimed PTSD neurosis.  The Board will liberally read the Veteran's claim and will apply the Court's holding in Clemmons, supra, to find that the May 1983 claim was for an acquired psychiatric disorder, however diagnosed.  

In sum, the Veteran's claim has been pending since May 13, 1983, since the time he provided sufficient information which could have led to the obtaining of the JSRRC records on which service connection was granted.  Moreover, in July 1983, a VA examiner confirmed the diagnosis of a psychiatric disability, paranoid state, based on the claimed in-service stressors.  Therefore, the Board finds that an effective date of May 13, 1983 is warranted for the grant of service connection for PTSD, the date on which the Veteran filed the claim of service connection for an acquired psychiatric disorder based on the corroborated in-service stressors.


ORDER

Entitlement to an effective date of May 13, 1983, for the grant of service connection for an acquired psychiatric disorder, to include PTSD, is granted, subject to regulations governing the payment of monetary awards.


REMAND

The Veteran seeks an increased disability rating for the service connected PTSD.

As noted above, the Board has assigned an effective date of March 12, 1983 for the grant of service connection for an acquired psychiatric disorder, to include PTSD.  This is close to 10 years earlier than the previously assigned effective date of June 9, 1992.  Therefore, the Board will remand the issue of the disability rating of PTSD for readjudication by the RO with consideration of the newly assigned effective date prior to adjudication of the issue on appeal

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should readjudicate the Veteran's claims for a higher initial rating for PTSD with consideration of the newly assigned effective date of March 13, 1983.

2. If the claims remain denied, the Veteran and his representative should be issued a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


